department of the treasury internal_revenue_service washington d c oct tax_exempt_and_government_entities_division uniform issue list legend taxpayer ira a financial_institution b financial_institution c individual d account e amount amount amount dear - - this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated date from your authorized representative in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding the distribution of amount from your individual_retirement_annuity ira a maintained with financial_institution b the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer age at the time of the distributton of amount from ira a represents that her failure to accomplish a rollover within the 60-day period prescribed by code sec_408 was due to her reliance on the actions of individual d her financial advisor and a broker dealer at financial_institution c amount amount less withholding of federal taxes totaling amount was deposited by taxpayer into account e anon-ira account with financial_institution c amount remains in account e and has not been used for any purpose taxpayer received a form 1099-r for from financial_institution b showing a taxable_distribution equal to amount and percent federal tax withholdings taxpayer maintained ira a an individual_retirement_annuity under sec_408 of the code taxpayer represents that on date on the advice of individual d taxpayer instructed financial_institution b to liquidate ira a and transfer the proceeds to account e individual d completed the application form for the transfer of funds in ira a individual d incorrectly designated on the application that the proceeds from the liquidation of ira a were to be deposited in a non-qualified account and he incorrectly identified ira a as a nonqualified account taxpayer signed the application on date the cash_surrender_value of ira a was equal in amount to amount on date amount amount net of federal tax withholdings was deposited into account e with financial_institution c taxpayer intended for amount to be rolled over to an ira with financial_institution c she desired to transfer funds in her ira annuity ira a to an ira invested in shares of mutual funds because the latter promised a higher rate of return lacking experience in financial matters taxpayer relied on individual d to accomplish the transfer by letter dated date financial_institution c the employer of individual d acknowledged that individual d’s actions caused amount to be mistakenly deposited into account e a non-ira account based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in code sec_408 with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not jater than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to her reliance on individual d an employee of financial_institution c whose actions mistakenly resulted in the deposit of amount into account e a non-ira account therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira a taxpayer is granted a period of days from the issuance of this letter_ruling to contribute 3s amount into arollover ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of cither the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inauire about this ruling nlease contact se t ep ra t1 at sincerely yours caller a wathins carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
